 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
        JESUS CHAVEZ FLORES,
 9                                                       CASE NO. 3:18-CV-05139-BHS-DWC
                                Plaintiff,
10                                                       ORDER
                 v.
11
        US IMMIGRATION AND CUSTOMS
        ENFORCEMENT, et al.,
12
                                Defendants.
13

14          The District Court has referred this action filed under 42 U.S.C. § 1983 to United States

15 Magistrate Judge David W. Christel. On August 13, 2019, following oral argument regarding

16 several discovery disputes, the Court, in relevant part, extended the time period for discovery to

17 allow Plaintiff time to conduct two additional depositions and set a deadline for disclosure of

18 expert witnesses. In light of the Court’s decision regarding the discovery disputes, the Court

19 issued the following rulings:

20          I.        Amended Pretrial Scheduling Order

21          The Court amends the Amended Pretrial Scheduling Order (Dkt. 169) as follows:

22               •    Disclosure of Expert Testimony under FRCP 26(a)(2) must be completed on or

23                    before September 19, 2019.

24


     ORDER - 1
 1                 •   Any dispositive motions shall be filed and served by November 4, 2019. The

 2                     parties are directed to comply with Local Civil Rule 7, including Rule 7(k).

 3          The Court has reset discovery and dispositive deadlines several times in this case. The

 4 Court notes it does not intend to extend these deadlines any further in this case absent

 5 extraordinary circumstances.

 6          II.        Motions for Summary Judgment (Dkt. 209, 212, 213)

 7          There are three Motions for Summary Judgment pending before the Court. Dkt. 209, 212,

 8 213. The potential new discovery may impact the pending Motions for Summary Judgment.

 9 Therefore, the pending Motions for Summary Judgment (Dkt. 209, 212, 213) are denied without

10 prejudice with the right to refile.

11          The parties are not required to refile evidence previously filed in this case. However, the

12 Court intends to only consider the evidence cited to in any motions for summary judgment; thus,

13 the parties must, in any subsequent motion for summary judgment, specifically cite to the

14 evidence on which they rely. See Fed. R. Civ. P. 56(c)(3) (“[t]he court need consider only the

15 cited materials ...”).

16          III.       Motion to Seal (Dkt. 203)

17          At the hearing on August 13, 2019, Plaintiff’s counsel withdrew her Motion to Seal (Dkt.

18 203). Therefore, the Court directs the Clerk to terminate the pending motion (Dkt. 203) and

19 unseal Exhibit A to Second Declaration of Eunice H. Cho in Support of LCR 37 Submission

20 (Dkt. 205).

21          Dated this 20th day of August, 2019.


                                                            A
22

23
                                                            David W. Christel
24                                                          United States Magistrate Judge


     ORDER - 2
